 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICTE-CouU
, SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

  

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN A GR
-Yy, _ (For Offenses Committed QB A fie
DIANA GARCIA-ZUNIGA (2)
Case Number: 3:19-CR-04139-JM
Emerson Wheat

, Defendant’s Attorney
USM Number 87704-298 :
Oo -
THE DEFENDANT:

pleaded guilty to count(s) One of the Information

L] was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

Title and Section / Nature of Offense — | Count
21:841(A)(E),18:2 - Possession Of Methamphetamine With Intent To Distribute (Felony), Aiding . 1
The defendant is sentenced as provided in pages 2 through 5 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

[] Counts) is dismissed on the motion of the United States.

| Assessment: $100.00, waived.

C] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

X No fine O) Forfeiture pursuant to order filed . , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 10. 2020 |
Date of Imposition of Sentence

 
  

ED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: DIANA GARCIA-ZUNIGA (2) Judgment - Page 2 of 5
| CASE NUMBER: 3:19-CR-04139-JM

. IMPRISONMENT .
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Thirteen (13) months as to Count 1 ,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
MINT program (Mothers and Infants Together) is strongly recommended.

BO

(1 The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the. United States Marshal for this district:
O at A.M. on

 

C] as notified by the United States Marshal.

g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: ,
Conor before
. 0 asnotified by the United States Marshal.

O _asnotified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on , ‘to
at ; , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL °

3:19-CR-04139-JM

 
— ~ CASE NUMBER: 3:19-CR-04139-JM

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DIANA GARCIA-ZUNIGA (2) Judgment - Page 3 of 5

 

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

LThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)
[1 The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
C)The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
C)The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
_ applicable)

CThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other _
conditions on the attached page. . |

3:19-CR-04139-JM

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

 

DEFENDANT: DIANA GARCIA-ZUNIGA (2) : Judgment - Page 4 of 5
| "CASE NUMBER: __3:19-CR-04139-IM pe :

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition. .

|. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame. ,

 

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer. .

4,. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view. pO .

7, The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
_ excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
_time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
jo. defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
| probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
_ due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact. with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or.tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction..
The probation officer may contact the person and confirm that the defendant notified the person about the risk. ,

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:19-CR-04139-JM_

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

~~ CASE NUMBER;

DEFENDANT: DIANA GARCIA-ZUNIGA (2) oo Judgment - Page 5 of 5

 

 

 

3:19-CR-04139-JM
SPECIAL CONDITIONS OF SUPERVISION

1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer
and comply with both United States and Mexican immigration laws.

2, Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

- 3. - Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §

1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
offender must warn any other occupants that the premises may be subject to searches pursuant to this

‘condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion |

exists that the offender has violated a condition of his supervision and that the areas to be searched contain
evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

Hf

3:19-CR-04139-JM

 
 

 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case - i f LL

 

pO UNITED STATES DISTRICT CORT] JAN-13 2020

 

 

 

 

_ SOUTHERN DISTRICT OF CALIFORNIA}

 

| SOUTHERN OrsThch osc;
UNITED STATES OF AMERICA = JUDGMENT INA (BIMINAL CASED © ORNA

oe! . DEPUTY
V (For Offenses Committed On or After November 1, 1987)

_. PEDRO DAMIAN VILLEGAS (1)

Marcus 8. Bourassa
Defendant's Attorney

USM Number 85665-298

q- .

THE DEFENDANT:

pleaded guilty to count(s) . One of the Information

CL was found guilty on count(s)

CLERK, U.S OiSTAICT COURT

Case Number: 3:19-CR-02449-JM -

 

 

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the followitig offense(s):

Title and Section / Nature of Offense -

 

 

Count
—8:1324(A)(D)(AN, (Vi), (AK LX(B)\(D - Transportation Of Certain Aliens For Financial Gain 1
The defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
O The defendant has been found not guilty on count(s)
XX} Count(s} © Remaing | are dismissed on the motion of the United States.

Assessment: Count 1, $100.00, waived. —

XJ] JVTA Assessment*: $ 5000.00, waived.

_. *Justice for Victims of Trafficking Act of 2015, Pub. L. No; 114-22.
No fine ~ [) Forfeiture pursuant to order filed

, Included herein.

_ IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

January 10, 2020

Date of Imposition of Sentence

   
 

ITE

D STATES DISTRICT JUDGE

 
~ CASE NUMBER:

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: PEDRO DAMIAN VILLEGAS (1) Judgment - Page 2 of 5

 

 

3:19-CR-02449-IM

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Eight 8) months.

Sentence imposed pursuant to Title 8 USC Section 1326(b),
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
rat A.M, on

 

C1 as notified by the United States Marshal.

Oo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Ol onor before
1) as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN |
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02449-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

| CASE NUMBER:

7.

 

DEFENDANT: PEDRO DAMIAN VILLEGAS (1) : Judgment - Page 3 of 5:
3:19-CR-02449-JM OO

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years ,

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.

, The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a

controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
_ two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more

than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court:

OThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

CiThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing

a sentence of restitution. (check if applicable)

C1 The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in

the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if

applicable) o 7

(The defendant must participate in an approved program for domestic violence, (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:19-CR-02449-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: PEDRO DAMIAN VILLEGAS (1) Judgment - Page 4 of 5
——CASE NUMBER: 3719-CR-02449-JM 2

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
_ as instructed,

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

- 4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the .
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72.hours of becoming aware of a change or
expected change.

6, The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the -
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12, If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction. -
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:19-CR-02449-JM

 
 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

- DEFENDANT: PEDRO DAMIAN VILLEGAS (1) Judgment - Page 5 of 5
CASE NUMBER: _3:19=CR-02449-JM

_ SPECIAL CONDITIONS OF SUPERVISION

1, Not enter or reside in the Republic of Mexico without permission of the court or probation officer
and comply with both United States and Mexican immigration laws.

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120
days (non-punitive). — - . -

4. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
offender must warn any other occupants that. the premises.may be subject to searches pursuant to this
condition. An officer-may conduct a search pursuant to this condition only when reasonable suspicion
exists that the offender has violated a condition of his supervision and that the areas to be searched contain
evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

5. Participate in an anger management program as directed by the probation officer.

6. Participate in a Cognitive Behavioral Treatment program at the direction of the probation officer:

i

3:19-CR-02449-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT-Co
, SOUTHERN DISTRICT OF CALIFORNIA

 

CLERK, US OUTRICT COURT
. SOUTHERN MIE THICT OF CALIFORNIA
UNITED STATES OF AMERICA’ JUDGMENT IN A‘GRIMINAL CASE pepury |

YVz (For Offenses Committed On or After November 1, 1987) -
JOSE MARIA ESCARENO (1)

 

 

Case Number: 3:19-CR-01159-JM

Matthew J. Lombard

- Defendant’s Attorney
USM Number 74118-298

C _
THE DEFENDANT:
pleaded guilty to count(s) One of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense ~ Count

21:952,960 - Importation Of Cocaine (Felony) . 1
The defendant is sentenced as provided in pages 2 through | 5 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984. -

[1 The defendant has been found not guilty on count(s)

 

LJ Count(s) — ; _ is - dismissed on the motion of the United States.

>] Assessment: $100.00, waived.

[| JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine Ci Forfeiture pursuant to order filed . included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 10, 2020

Date of Imposition of Sentence

 
    

PREREY

IMITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: JOSE MARIA ESCARENO (1) . Judgment - Page 2 of 5
CASE NUMBER: 3: 19- CR-01159-JIM ;

IMPRISONMEN T
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Thirteen (13) month as to Count 1

Sentence imposed pursuant to Title 8 USC-Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Defendant be designated to a facility in the Western Region and as close to the Southern District of
California as 3 possible.

yO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at - AM, © on

 

O as notified by the United States Marshal.

s Lhe defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
on 2/19/2020 or on 2/21/2020 9:00 AM before Judge jeffrey T. Miller, Courtroom 5D.

‘O1 as notified by the United States Marshal.

1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

“RETURN
I have executed this judgment as follows:
Defendant delivered on | to
at —_ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01159-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: — JOSE MARIA ESCARENO (1) - Judgment - Page 3 of 5
_ CASE NUMBER: 3:19-CR-01159-JM
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for i a term of:
Three (3) years
MANDATORY CONDITIONS

i. . The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

L]The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. (The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. [The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
CThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. (The defendant must participate in an approved program for domestic violence, (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:19-CR-01159-JM:

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE MARIA ESCARENO (1) —ssCSndgment - Page 4 of 5

 

 

 

 

CASE NUMBER: 3: 15-CR-O1 159-JM

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of

' supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1, The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3, The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer. ;

4. The defendant must answer truthfully the questions asked by their probation officer.

5, The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
‘anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes i in plain -
view.

7, The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer:
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged 1 in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer. ;

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or —
informant without first getting the permission of the court,

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm. that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

—3:19-CR-01159-JM

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: JOSE MARIA ESCARENO (1) Judgment - Page 5 of 5
CASE NUMBER: 3:19-CR-01159-JM :

SPECIAL CONDITIONS OF SUPERVISION

1. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
necessary by the probation officer. Such program may include group sessions led by a counselor, or Participation
in a program administered by the probation office. May be required to contribute to the costs of services rendered
in an amount to be determined by the probation officer, based on ability to pay.

2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer
and comply with both United States and Mexican immigration laws.

3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed
by the probation officer. Allow for reciprocal release of information between the probation officer and the
treatment provider. May be required to contribute to the costs of services rendered in an amount to be determined
by the probation officer, based on ability to pay.

4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

5. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
offender must warn any other occupants that the premises may be subject to searches pursuant to this
condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion
exists that the offender has violated a condition of his supervision and that the areas to be searched contain
evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

i

3:19-CR-01159-JM

 
 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

 

 

 

UNITED STATES DISTRICT COURT |" jan 13 2020
SOUTHERN DISTRICT OF CALIF ORNIA.

 

 

 

CLERK, U.S DISTRICT COURT

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRISPNATSCRBET OF er mart |
(For Revocation of Probatiok Sr
Vv (For Offenses Committed On or After November 1, 1987)

JOSH WAYNE TARBELL-ENGEL (1)
Case Number: 3:15-CR-00028-JM

Federal Defenders
Defendant’s Attorney

 

 

REGISTRATION NO. 42905-298

CT -

THE DEFENDANT:

“admitted guilt to violation of allegation(s) No. 1-5,

[] was found guilty in violation of allegation(s) No. | | after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number © Nature of Violation
1-4 Unlawful use of a controlled substance or Failure to Test, VCCA (Violent Crime Control Act).
5 Failure to participate in drug aftercare program

Supervised Release is revoked and the defendaat is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

January 10, 2020

Date of Imposition of Sentence

(tye £5 Wche

HON /EFFREY/T) MILLER
UNI¥ED STATES DISTRICT JUDGE

 
 

.._._ DEFENDANT:

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

 

JOSH WAYNE TARBELL-ENGEL (1) ——... Judgment - Page 2-of 2.
CASE NUMBER: 3;15-CR-00028-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Three (3) months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at . A.M. on
L] as notified by the United States Marshal.

 

 

q _ The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before
C] as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on _ to
at __ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By - DEPUTY UNITED STATES MARSHAL

3:15-CR-00028-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT
| SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA _ JUDGMENT IN A CRIMINAL CASE

 

 

v. (For Offenses Committed On or After November 1, 1987)
SALIM YALDA KAKOZ ASKO (1) o |
aka Zolaka Hana, Salim Escho ~ Case Number: 3:18-CR-01401-JM.
"Chandra Leigh Peterson
, Defendant’s Attorney
~ USM Number . 67] 68-298
O-
THE DEFENDANT:

 

pleaded guilty to count(s) One of the Indictment

L] was found euilty on count(s}

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such counts) which involve the following offense(s):

Title and Section / Nature of Offense . Count —
18:1546(A) - Fraud and Misuse Of Entry Document 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

. C1). The defendant has been found not guilty on count(s)

 

><] Count(s) Remaining are dismissed on the motion of the United States.

 

Bq Assessment: $100.00, waived.

C] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. .

No fine L] Forfeiture pursuant to order filed . . , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any .
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

January 10, 2020
Date of Imposition of Sentence

Dh,

. Y T: MILLER ;
UNITED ATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: SALIM YALDA KAKOZ ASKO (1) Judgment - Page 2 of 2
CASE NUMBER: — 3:18-CR-0 1401-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served as to Count | .

 

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

| The defendant must surrender.to the United States Marshal for this district:
LI] at | , A.M, on

 

 

C1 as notified by the United States Marshal.
g The defendant must surrender for s service of sentence at the institution designated by the Bureau of ©
Prisons:
Ol onor before
Las notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on , to
at | _, with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-01401-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

UNITED STATES DISTRICT COURT] jan 13 2020
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A
. Vv. (For Offenses Committed
CHRISTIAN JAIME (1)

Case Number: 3:19-CR-00557-JM

Jeremy D Warren
Defendant’s Attorney

USM Number . 73661-298

QO) -
THE DEFENDANT:

pleaded guilty to count(s) One of the Information

 

L] was found guilty on count(s)

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which invelve the following offense(s):

Title and Section / Nature of Offense Count
21:841¢(A)(1) - Possession Of Methamphetamine With Intent To Distribute (Felony) | 1
The defendant is sentenced as provided in pages 2 through 5 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[The defendant has been found not guilty on count(s)

 

LJ Count(s) is dismissed on the motion of the United States.

 

B<] Assessment: $100.00

[(]_ JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine O Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

- change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this -

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 10, 2020
Date of Imposition of Sentence

 

ED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

|__. DEFENDANT: CHRISTIAN JAIME (1) Judgment-Page 2 of 5
CASENUMBER: _3:19-CR-00557-JM |

EMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Twenty-one (21) months as to Count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

C1 The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M. on
. LE) as notified by the United States Marshal.

 

 

_ The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

X] By 2/19/2020 or before the Court 2/21/2020 9: 00 AM before Judge Jeffrey T. Miller, Courtroom 5D.
LJ as notified by the United States Marshal.
Cas notified by the Probation or Pretrial Services Office.

x]

 

 

 

 

RETURN
‘[ have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By _ DEPUTY UNITED STATES MARSHAL

3:19-CR-00557-JM

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

Judgment -Page- 3 of 5—--___.

 

__.. DEFENDANT: __ CHRISTIAN JAIME (1)
CASE NUMBER: 3:19-CR-00557-JM
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3.. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court. ,

L)The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. (The defendant must make restitution in accordance with 18'U.S.C. §§ 3663 and 3663A or any other statute authorizing

a sentence of restitution. (check if applicable) . .

5. [The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. UThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions « on the attached page.

 

3:19-CR-00557-JM

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

| _.__. DEFENDANT: —____ CHRISTIAN _ JAIME) _______.. Ce Judgment--Page-4 of 5_____
CASE NUMBER: 3: 19- CR-00557-JM ,

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior -
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within n
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the-court or the probation officer
about how and when the defendant must report to the probation officer, and the deferidant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the questions asked by their probation officer. —

5, The defendant must live at a place approved by the probation officer. Ifthe defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-.
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the

. defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ef the defendant
_ knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9, Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c.,
anything that was designed, or was modified for, the specific purpose of causing bodily i injury or death to another person such

as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:19-CR-00557-JM

 

 
~.-DEFENDANT:

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

CHRISTIAN JAIME (J) adgment-~ Page 5 0f 5___|
CASENUMBER: _3:19-CR-00557-JM

 

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18

U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer. Failure to submit to a search may be grounds for
revocation of release. The offender must warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
when reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and

in a reasonable manner.

2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer
and comply with both United States and Mexican immigration laws.

3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

4. Enroll and successfully complete an alcohol abuse treatment program if deemed necessary by probation, under
the direction of probation. May be required to contribute to the costs of services rendered in an amount to be
determined by the probation officer, based on ability to pay.

5. Not operate a motor vehicle without being properly licensed.

Hf

 

3:19-CR-00557-JM
 

| FILED

SAN-ES 2678

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revacations

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT ===sraz,
“ JTHERN DISTERCT OF CALIFORNIA

_ SOUTHERN DISTRICT OF CALIFORNIA ee pepury |

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
MANUEL ANTONIO LOPEZ (1) .
. Case Number: 3:12-CR-01347-JM
” Paul Allen Barr
; Defendant's Attomey
REGISTRATION NO. 31491-298
o-
THE DEFENDANT:
[x] admitted guilt to violation of allegation(s) No. _ 1-5.
[1 was found guilty in violation of allegation(s) No. . after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): .

Allegation Number Nature of Violation
1. Failure | to report change in residence/employment
2-4 0 Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)

5 Failure to participate in drug aftercare program

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Januarv 10, 2020

Date of Imposition of Sentence

   

 

 

JOY EFFRBY T. MILLER
GAITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

CASENUMBER: —3:12-CR-01347-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Five (5) months. .

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OHO

(_ . The defendant is remanded to the custody of the United States Marshal.

C1 The defendant shall surrender to the United States Marshal for this district:
CO at ; A.M. on

 

|____. DEFENDANT:__ MANUEL-ANTONIO. LOPEZ (1)_-_______ Judgment - Page 2 of 2----

 

CL) asnotified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 onor before
C as notified by the United States Marshal.
CL) as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:12-CR-01347-JM

 
